Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 25, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148434                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PHILLIP M. CLOHSET, as Personal                                                                        David F. Viviano,
  Representative of the Estates of                                                                                   Justices
  CLARENCE G. CLOHSET and
  VIRGINIA C. CLOHSET,
               Plaintiff-Appellee,
  v                                                                SC: 148434
                                                                   COA: 301681
                                                                   Oakland CC: 2009-105692-CZ
  NO NAME CORPORATION and the
  Estate of WALTER A. GOODMAN,
              Defendants-Appellees,
  and
  GERALDINE K. GOODMAN,
           Defendant-Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the October 1, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 25, 2014
           h0422
                                                                              Clerk